Exhibit 10.3
PURCHASE AGREEMENT
dated as of April 23, 2009
by and among
WESTWOOD ONE, INC.
and
THE PURCHASERS SIGNATORY HERETO

 

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
This Purchase Agreement is entered into and dated as of April 23, 2009 (this
“Agreement”), among Westwood One, Inc., a Delaware corporation (the “Company”),
and Gores Radio Holdings, LLC (in each case together with its designees that are
Affiliates of The Gores Group, LLC, the “Purchasers”); and
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, certain
securities of the Company pursuant to the terms set forth herein.
NOW, THEREFORE, the Company and each Purchaser, severally and not jointly,
hereby agree as follows:
ARTICLE I.
DEFINITIONS
1.1 Definitions. The following terms shall have the meanings set forth in this
Section 1.1:
“$” means U.S. Dollars.
“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the first Person. Without limiting the foregoing with
respect to a Purchaser, any investment fund, managed account or investment
Person that is managed by the same investment manager (or an Affiliate of such
investment manager) as such Purchaser will be deemed to be an Affiliate of such
Purchaser.
“Alternative Proposal” means any bona fide, written, unsolicited offer from a
Person (the “Offeror”) to acquire solely for cash, whether by merger,
consolidation or other business combination, (i) 100% of all classes of equity
securities of the Company, or (ii) 100% of the assets of the Company, other than
the transactions contemplated by this Agreement, together with reasonable
evidence that the Person making such offer has or can obtain pursuant to legally
binding obligations sufficient capital to consummate such transaction.
“Amended and Restated Bylaws” means the Company’s Amended and Restated Bylaws in
the form attached hereto as Exhibit A.
“assets” or “property” means all assets and property of any nature whatsoever,
real, personal, mixed, tangible, intangible or otherwise.
“Base Balance Sheet” has the meaning set forth in Section 3.1(g).
“Board” means the Board of Directors of the Company.
“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in New York City are authorized or required by Law or the
action of any Governmental Authority to close.
“Certificate of Incorporation” means the Company’s Restated Certificate of
Incorporation, as amended to date.

 

1



--------------------------------------------------------------------------------



 



“Certifications” has the meaning set forth in Section 3.1(g)(iv).
“Certificates” means the Series A-1 Certificate of Designations and the Series B
Certificate of Designations.
“Chanin Fee Letter” means the letter agreement, dated January 15, 2009, between
Gores Radio Holdings, LLC and the Company in connection with the reimbursement
of fees and expenses incurred by Chanin Capital Partners.
“Charter Amendment” means an amendment to the Certificate of Incorporation in
the form attached hereto as Exhibit B to (i) increase the number of authorized
shares of Common Stock to 5,000,000,000, (ii) effectuate a subsequent reverse
stock split of the outstanding Common Stock, (iii) define the term “Continuing
Directors” that is used but not currently defined in the Certificate of
Incorporation, (iv) delete Article Sixteenth of the Certificate of Incorporation
and (v) delete the second sentence of Article Seventeenth of the Certificate of
Incorporation.
“Closing” means the closing of the purchase and sale of the Gores Series B
Preferred Shares and the issuance and exchange with respect to the Gores
Series A-1 Preferred Shares.
“Closing Date” means the date on which the Closing occurs.
“Code” means the Internal Revenue Code of 1986.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such stock may hereafter be reclassified.
“Company” has the meaning set forth in the recitals hereto.
“Company Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the
Company.
“Company Employee Plan” means any employee benefit or compensation plans,
contracts, arrangements or commitments (including “employee benefit plans,” as
defined in Section 3(3) of ERISA) or any other plans, policies, trust funds or
arrangements (whether written or unwritten, insured or self-insured)
established, maintained, sponsored or contributed to (or with respect to any
obligation that has been undertaken) by the Company, any Subsidiary or any
entity that would be treated as a single employer with the Company under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA for any
Employee, officer, director, consultant or stockholder or their beneficiaries of
the Company or any Subsidiary or with respect to which the Company or any
Subsidiary has liability, or makes or has an obligation to make contributions on
behalf of any such Employee, officer, director, consultant or stockholder or
beneficiary.
“Confidentiality Agreement” means the letter agreement, dated October 1, 2007,
between The Gores Group, LLC and the Company.
“Consent” means any approval, consent, ratification, license, permission,
registration, Permit, waiver or other authorization.

 

2



--------------------------------------------------------------------------------



 



“contract” or “agreement” means any agreement, contract, lease, mortgage, power
of attorney, evidence of indebtedness, letter of credit, undertaking, covenant
not to compete, license, instrument, obligation, commitment, understanding,
policy, purchase or sales order, quotation or other commitment, whether oral or
written, express or implied.
“control” including the terms “controlled by” and “under common control with”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or credit
arrangement or otherwise.
“Debt Restructuring Agreements” means the Financing Documents and the New Loan
Agreement Documents as such terms are defined in the Securities Purchase
Agreement.
“Employees” means the employees of the Company and its Subsidiaries.
“Encumbrance” means any charge, claim, community property interest, condition,
easement, covenant, warrant, demand, encumbrance, equitable interest, lien,
mortgage, option, purchase right, pledge, security interest, right of first
refusal or other right of third parties or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income or exercise of any
other attribute of ownership.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Evaluation Material” has the meaning set forth in the Confidentiality
Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Fairness Opinion” has the meaning set forth in Section 5.1(k).
“FCC” means the Federal Communications Commission.
“FCC Licenses” has the meaning set forth in Section 3.1(d).
“Fee Letters” means, collectively, the Chanin Fee Letter and the Gores Fee
Letter.
“14f-1 Notice” has the meaning set forth in Section 3.1(h).
“GAAP” means United States generally accepted accounting principles, as
recognized by the American Institute of Certified Public Accountants or the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis for the Company and its Subsidiaries throughout the period
indicated.
“Gores” means The Gores Group, LLC and any successor or assignee thereof.
“Gores Credit Guarantee” means a guarantee in the form attached to the New
Credit Facility.
“Gores Fee Letter” means the letter agreement, dated January 28, 2009, between
Gores Radio Holdings, LLC and the Company in connection with the reimbursement
of the fees and expenses incurred by Gores.

 

3



--------------------------------------------------------------------------------



 



“Gores NFL Guarantee” means the Guarantee Agreement, dated March 12, 2009, among
Gores Capital Partners II, L.P., Gores Co-invest Partnership II, L.P. Gores
Capital Advisors II, LLC, Westwood One Radio Networks, Inc., and the National
Football League.
“Gores Preferred Shares” means the Gores Series A-1 Preferred Shares and the
Gores Series B Preferred Shares.
“Gores Securities” means the Gores Preferred Shares and the Underlying Shares
with respect to the Gores Preferred Shares.
“Gores Series A-1 Preferred Shares” has the meaning set forth in Section 2.1.
“Gores Series B Preferred Shares” means the 25,000 shares of Series B Preferred
Stock that are being purchased by the Purchasers at the Closing.
“Governmental Authority” means any United States federal, state, provincial,
supranational, county or local or any foreign government, governmental,
regulatory or administrative authority, agency, self-regulatory body,
instrumentality or commission, and any court, tribunal, or judicial or arbitral
body (including private bodies) and any political or other subdivision,
department or branch of any of the foregoing.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and regulations and rules issued pursuant to that act.
“Indemnified Party” has the meaning set forth in Section 4.11(b).
“Investor Rights Agreement” means the Investor Rights Agreement, dated as of the
Closing Date, among the Company, Gores Radio Holdings, LLC and the other
investors party thereto, in the form of Exhibit C.
“knowledge” when used with respect to the Company means the actual knowledge,
after reasonable inquiry, of the Persons listed on Schedule B attached hereto,
with respect to the matter in question.
“Laws” means any foreign, federal, state or local statute, law (including common
law), rule, ordinance, code or regulation, any Order, and any regulation, rule,
interpretation, guidance, directive, policy statement or opinion of any
Governmental Authority.
“liability” means any liability or obligation of any kind whatsoever (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, due or to become due, and whether or not
reflected or required by GAAP to be reflected on the Base Balance Sheet).
“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including diminution in or loss of value), judgments, awards,
settlements, Taxes, actions, obligations and costs and expenses in connection
therewith (including interest, court costs and reasonable fees and expenses of
attorneys, accountants and other experts, and any other expenses of litigation
or other Proceedings (including costs of investigation, preparation and travel)
or of any default or assessment).

 

4



--------------------------------------------------------------------------------



 



“Material Adverse Change” means any change, effect, event, occurrence, state of
facts or developments that has had, or would reasonably be expected to have, a
Material Adverse Effect; provided, that, a “Material Adverse Change” shall not
be deemed to include any Material Adverse Effect to the extent resulting from
(i) changes, after the date hereof, in generally accepted accounting principles,
(ii) changes, after the date hereof, in laws, rules or regulations of general
applicability or interpretations thereof by Governmental Authorities, or
(iii) changes, after the date hereof, in general economic or market conditions,
except, with respect to clauses (i), (ii) and (iii), to the extent that the
effects of such changes are disproportionately adverse to the condition
(financial or otherwise), results of operations, assets, liabilities or business
of the Company and its Subsidiaries, taken as a whole.
“Material Adverse Effect” means any material adverse effect on (a) the condition
(financial or otherwise), results of operations, assets, liabilities or business
of the Company and its Subsidiaries taken as a whole, (b) the ability of the
Company or any Subsidiary to perform its obligations under this Agreement or any
of the other Transaction Documents without substantial delay, or (c) the
legality, validity or enforceability of any Transaction Document.
“New Credit Facility” means the Credit Agreement, dated as of the Closing Date
between the Company, the lenders from time to time party thereto and Wells Fargo
Foothill, Inc. as Administrative Agent for the lenders and as a lender.
“NFL Letter” shall have the meaning set forth in Section 5.1(n).
“Non-Gores Director” means H. Melvin Ming, Emanuel Nunez and Norman J. Pattiz,
so long as each is member of the Board.
“Order” means any award, writ, stipulation, determination, decision, injunction,
judgment, order, decree, ruling, subpoena or verdict entered, issued, made or
rendered by, or any contract with, any Governmental Authority.
“ordinary course of business” means the ordinary course of business of the
Company and the Subsidiaries consistent with past practice.
“Permits” means all Orders, Consents, franchises, grants, easements, variances,
exceptions and certificates of any Governmental Authority.
“Person” means an individual or corporation, partnership, limited partnership,
limited liability company, trust, incorporated or unincorporated association,
joint venture, joint stock company, Governmental Authority or other entity of
any kind.
“Preferred Shares” means the shares of Series A-1 Preferred Stock and Series B
Preferred Stock to be issued in connection with the Transactions.
“Proceeding” means an action, charge, claim, demand, suit, arbitration, inquiry,
notice of violation, investigation, litigation, audit or other proceeding
(including a partial proceeding, such as a deposition), whether civil, criminal,
administrative, investigative or informal.
“Proxy Statement” means the proxy statement and ancillary materials to be sent
to the stockholders of the Company for the purpose of the Stockholder Approval
and all amendments and supplements thereto.
“Purchase Price” has the meaning set forth in Section 2.1(a).

 

5



--------------------------------------------------------------------------------



 



“Purchasers” has the meaning set forth in the recitals hereto.
“Radio Rights Agreement” means the Radio Rights Agreement, dated March 12, 2009,
between National Football League and Westwood One Radio Networks, Inc. and, with
respect to Section 10.d thereof only, the Company.
“Related Person” means (x) any Affiliate of a Purchaser and any officer,
director, partner or member of such Purchaser or any of its Affiliates and
(y) any investment fund, investment partnership, investment account or other
investment Person whose investment manager, investment advisor, managing member
or general partner, is (i) a Purchaser or an Affiliate of a Purchaser or
(ii) any officer, director, partner or member of a Purchaser or any of its
Affiliates.
“Registration Rights Agreement” means the Registration Rights Agreement, dated
March 3, 2008, between the Company and Gores Radio Holdings, LLC.
“Registration Rights Amendment” means an amendment to the Registration Rights
Agreement in the form attached hereto as Exhibit D.
“Restricted Period” means from and after the date of this Agreement until
May 28, 2009.
“Rule 144” and “Rule 424” means Rule 144 and Rule 424, respectively, promulgated
by the Commission pursuant to the Securities Act, as such Rules may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.
“SEC Documents” means all SEC Reports filed with or furnished to the Commission
by the Company since December 31, 2004, including any amendment thereto since
the time of filing (or furnishing), and any documents filed or furnished as
exhibits thereto.
“SEC Reports” means all forms, reports, schedules, registration statements,
definitive proxy or information statements, and other documents required to be
filed with or furnished to the Commission, including any amendment thereto since
the time of filing (or furnishing), and all documents required to be filed or
furnished as exhibits thereto.
“Securities” means the Preferred Shares and the Underlying Shares.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of the date hereof, between the Company and the parties set forth on
Schedule A thereto.
“Series A Preferred Stock” means the Company’s 7.50% Series A Convertible
Preferred Stock.
“Series A-1 Certificate of Designations” means the certificate of designations
relating to the Company’s 7.50% Series A-1 Convertible Preferred Stock, in the
form of Exhibit E.

 

6



--------------------------------------------------------------------------------



 



“Series A-1 Preferred Stock” means the new series of the Company’s preferred
stock to be designated 7.50% Series A-1 Convertible Preferred Stock having the
rights, preferences and privileges set forth in the Series A-1 Certificate of
Designations.
“Series A Purchase Agreement” means the Purchase Agreement, dated February 25,
2008, between the Company and Gores Radio Holdings, LLC.
“Series B Certificate of Designations” means the certificate of designations
relating to the Company’s 8.0% Series B Convertible Preferred Stock, in the form
of Exhibit F.
“Series B Preferred Stock” means the new series of the Company’s preferred stock
to be designated 8.0% Series B Convertible Preferred Stock having the rights,
preferences and privileges set forth in the Series B Certificate of
Designations.
“Stockholder Approval” means the affirmative vote of the holders of at least 75%
of the voting power of all outstanding shares of capital stock of the Company
having general voting power, regardless of class and voting together as a single
class, for the approval of the Charter Amendment.
“Stockholders’ Meeting” means the special meeting of stockholders of the Company
called for the purpose of obtaining the Stockholder Approval, including any
postponement or adjournment thereof.
“Subsidiary” means (a) a corporation more than 50% of the combined voting power
of the outstanding voting stock of which is owned, directly or indirectly, by
the Company, or by one or more Subsidiaries, or by the Company and one or more
Subsidiaries, (b) a partnership of which the Company, or one or more other
Subsidiaries, or the Company and one or more Subsidiaries, directly or
indirectly, is the general partner and has the power to direct the policies
management and affairs or (c) any other Person (other than a corporation) in
which the Company, or one or more Subsidiaries, or the Company and one or more
Subsidiaries, directly or indirectly, has at least a majority ownership interest
and power to direct the policies, management and affairs thereof.
“Superior Alternative Proposal” means any Alternative Proposal that provides for
(i) full payment in cash of the Superior Alternative Proposal Payment
concurrently with the termination of this Agreement, regardless of whether the
Superior Alternative Proposal is consummated, and (ii) the majority of Non-Gores
Directors determine is more favorable to the Company’s common stockholders than
the Transactions, taking into account all of the terms and conditions of such
Alternative Proposal and this Agreement (including any proposal by Gores to
amend the terms of the Transactions), as well as the anticipated timing,
conditions and prospects for completion of such Alternative Proposal.
“Superior Alternative Proposal Payment” shall mean the aggregate of the
following amounts payable to Gores, offset by the amounts paid by the Company in
connection with the reimbursement of actual out-of-pocket fees and expenses of
Gores and its Affiliates pursuant to the Fee Letters:
(a) (i) $90 million, representing the liquidation preference of Gores’ existing
Series A Preferred Stock or Series A-1 Preferred Stock, as the case may be, plus
(ii) all accrued and unpaid dividends thereon, plus (iii) a make whole premium
of $15 million; plus
(b) consistent with any compensation received by the holders of Common Stock,
any compensation for Gores’ ownership of Common Stock; plus

 

7



--------------------------------------------------------------------------------



 



(c) (i) $25 million, representing the liquidation preference of the Gores
Series B Preferred Shares, plus (ii) all accrued and unpaid dividends thereon;
plus
(d) $3 million, representing the fee for providing the Gores Credit Guarantee
and the Gores NFL Guarantee; plus
(e) reimbursement of any and all payments by Gores or any of its Affiliates
pursuant to the Gores NFL Guarantee; plus
(f) reimbursement of any and all payments by Gores or any of its Affiliates
pursuant to the Gores Credit Guarantee; plus
(g) reimbursement of all actual out-of-pocket fees and expenses of Gores and its
Affiliates pursuant to the Fee Letters.
“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority or other taxing authority, including: taxes or other
charges on or with respect to income, franchise, windfall or other profits,
gross receipts, property, sales, use, payroll, employment, social security,
workers’ compensation, unemployment compensation or net worth; taxes or other
charges in the nature of excise, withholding, ad valorem, stamp, transfer,
value-added or gains taxes; license, registration and documentation fees; and
customers’ duties, tariffs and similar charges.
“Trading Day” means (a) any day on which the Common Stock is listed and traded
on the Trading Market, or (b) if the Common Stock is not then listed and traded
on a Trading Market, then any Business Day.
“Trading Market” means any national securities exchange, if the Common Stock is
then listed on such exchange.
“Transaction Documents” means this Agreement, the Investor Rights Agreement, the
Certificates, the Gores NFL Guarantee, the Gores Credit Guarantee, the Debt
Restructuring Agreements and any other document, instrument or agreement entered
into in connection with transactions contemplated hereby and thereby, including
the purchase and sale of the Series B Preferred Stock.
“Transactions” means the transactions contemplated by the Transaction Documents.
“Underlying Shares” means the Common Stock issuable upon conversion of Gores
Preferred Shares or otherwise in satisfaction of any other obligation or right
of the Company to issue Common Stock pursuant to the Transaction Documents, and
in each case, any securities issued or issuable in exchange for or in respect of
such securities.
“U.S.” means the United States of America.
“Warrants” means the warrants to purchase (i) up to 3,330,000 shares of Common
Stock at a strike price of $5.00 per share, (ii) up to 3,330,000 shares of
Common Stock at a strike price of $6.00 per share, and (iii) up to 3,340,000
shares of Common Stock at a strike price of $7.00 per share, previously sold by
the Company to the Purchasers pursuant to the Purchase Agreement dated as
February 25, 2008, between the Company and Gores Radio Holdings, LLC.

 

8



--------------------------------------------------------------------------------



 



ARTICLE II.
PURCHASE AND SALE
2.1 Closing.
(a) On the terms and subject to the conditions set forth in this Agreement, at
the Closing, (i) the Company shall issue and sell to the Purchasers, and the
Purchasers shall purchase from the Company, the Gores Series B Preferred Shares,
for an aggregate purchase price of $25,000,000 (the “Purchase Price”), allocated
among the Purchasers as reflected on Schedule 2.1(a), and (ii) the Company shall
issue to each Purchaser the number of shares of Series A-1 Preferred Stock set
forth opposite that Purchaser’s name on Schedule 2.1(a) (the “Gores Series A-1
Preferred Shares”), and each Purchaser shall exchange all of its Series A
Preferred Stock for the Gores Series A-1 Preferred Shares. Immediately following
the consummation of such exchange, all of the outstanding shares of Series A
Preferred Stock shall be cancelled.
(b) The Closing shall take place at the Los Angeles offices of Proskauer Rose
LLP at 10:00 A.M. local time on a date designated by Gores that is reasonably
satisfactory to the Company, which shall be as soon as practicable, but not
later than two (2) Business Days after the satisfaction or waiver of all of the
conditions set forth in Article V (other than those conditions that by their
nature must be satisfied on the Closing Date), or at such other location or time
as the parties may agree (it being understood and agreed that the parties desire
the Closing to occur simultaneously with the closing of the transactions
contemplated by the Debt Restructuring Agreements).
2.2 Closing Deliveries.
(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:
(i) a certificate representing the number of shares of Series B Preferred Stock
to be purchased by each such Purchaser at the Closing, registered in the name of
such Purchaser;
(ii) a certificate representing the number of shares of Series A-1 Preferred
Stock to be issued to each such Purchaser at the Closing, registered in the name
of such Purchaser;
(iii) the legal opinion of Company Counsel, in form and substance reasonably
satisfactory to the Purchasers, executed by such counsel, the legal opinion of
the General Counsel of the Company, in form and substance reasonably
satisfactory to the Purchasers, executed by such counsel, and the legal opinion
of Lerman Senter PLLC, in form and substance reasonably satisfactory to the
Purchasers, executed by such counsel;
(iv) evidence that the Series B Certificate of Designations has been filed with
and accepted by the Secretary of State of the State of Delaware;
(v) evidence that the Series A-1 Certificate of Designations has been filed with
and accepted by the Secretary of State of the State of Delaware;
(vi) the Investor Rights Agreement, duly executed by the Company and all holders
of Series B Preferred Stock (other than the Purchasers);
(vii) the Proxy Statement, in form and substance reasonably satisfactory to the
Purchasers;

 

9



--------------------------------------------------------------------------------



 



(viii) a certificate dated as of the Closing Date and signed by the Chief
Executive Officer or Chief Financial Officer of the Company certifying as to the
fulfillment of each of the conditions set forth in Section 5.1; and
(ix) any other document applicable to the Closing reasonably requested by the
Purchasers at least five (5) Business Days prior to the Closing Date.
(b) At the Closing, each Purchaser shall deliver or cause to be delivered to the
Company (i) the percentage of the Purchase Price indicated below such
Purchaser’s name on the signature page of this Agreement under the heading
“Applicable Percentage,” in U.S. Dollars and in immediately available funds, by
wire transfer to an account designated in writing by the Company for such
purpose and (ii) the certificates evidencing the shares of such Purchaser’s
Series A Preferred Stock (or affidavits of loss, as applicable) in exchange for
the certificate(s) evidencing the Gores Series A-1 Preferred Shares set forth
opposite the name of such Purchaser on Schedule 2.1(a); provided, that the
surrender of such certificates by such Purchaser shall not be a precondition to
the cancellation thereof.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the Purchasers that, as of the date hereof and, except
for representations and warranties that speak as of a specific date other than
the Closing Date, on the Closing Date:
(a) Organization and Qualification. Except as disclosed in Schedule 3.1(a), each
of the Company and the Subsidiaries is an entity duly incorporated, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Except as disclosed in Schedule 3.1(a), each of the Company and the Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
(b) Authorization; Enforcement. The Company has the requisite power and
authority to enter into and to consummate the Transactions and otherwise to
carry out its obligations hereunder and thereunder; provided, that the full
conversion of the Preferred Shares is subject to the Stockholder Approval. The
execution and delivery of each of the Transaction Documents by the Company and
the consummation of the Transactions have been duly authorized by all necessary
action on the part of the Company and no further action, approval, consent,
ratification, license, permission, registration, waiver or other authorization
is required by the Company, the Board or the Company’s stockholders; provided,
that the full conversion of the Preferred Shares is subject to the Stockholder
Approval. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms. Each of the Board
and a duly authorized committee of the Board consisting solely of Non-Gores
Directors, by resolutions duly adopted by unanimous vote at a meeting duly
called and held and not subsequently rescinded or modified in any way, has duly
determined that this Agreement and the Transactions are advisable and in the
best interests of, the Company and its stockholders (other than Gores). This
Agreement and the Transactions are advisable and fair to, and in the best
interests of, the Company and its stockholders (other than Gores).

 

10



--------------------------------------------------------------------------------



 



(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation of the Transactions do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, by-laws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any contract to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any Law, except, in the cases of clauses (ii) and
(iii), for any such conflict, default, right, violation or other occurrence
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(d) Filings, Consents and Approvals. Except as listed on Schedule 3.1(d),
neither the Company nor any Subsidiary is required to obtain any Consent of,
give any notice to, or make any filing or registration with, any Governmental
Authority or other Person in connection with the execution and delivery of the
Transaction Documents or the consummation of the Transactions. In connection
with this Agreement or any of the Transactions, no SEC Reports are required to
be filed by the Company or the Purchasers with the Commission nor is any vote of
the stockholders of the Company required, other than (i) Schedule 13D or Form 4
filings by the Purchasers, (ii) filings on Form 3 by newly appointed directors,
(iii) filings by the Company on Form 8-K, (iv) in the case of the change in the
Board only, the 14f-1 Notice and (v) in the case of the Charter Amendment only,
the Proxy and the Stockholder Approval. Schedule 3.1(d) contains a list of all
Permits obtained by the Company from the FCC (the “FCC Licenses”). The FCC
Licenses are all FCC Permits necessary for the Company to own its property and
assets and to carry on its business as currently conducted, except where the
failure to have any additional FCC license would not reasonably be expected to,
individually or in the aggregate, have a material effect. For purpose of the
foregoing sentence, the term “material” means material in relation to the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole. To the knowledge of the Company,
the FCC Licenses are in full force and effect. For purposes of the foregoing
sentence, the term “full force and effect” means that to the knowledge of the
Company: (a) the FCC orders or other actions issuing the FCC Licenses have
become effective; (b) no stay of effectiveness of such orders or other actions
has been issued by the FCC; (c) the FCC Licenses have not been revoked, not
renewed, or invalidated; and (d) other than conditions resulting from
Proceedings of general applicability or conditions typically imposed on entities
with similar FCC Permits, the FCC Licenses have not been subject to the
imposition of a material adverse condition by any subsequent published FCC
Proceeding.
(e) Issuance of the Securities. Upon the filing with, and acceptance of, the
Certificates by the Secretary of State of the State of Delaware, the Preferred
Shares, and, upon the filing with, and acceptance of, the Charter Amendment by
the Secretary of State of the State of Delaware the Underlying Shares, will be
duly authorized, and, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Encumbrances and shall not be subject to
preemptive rights or similar rights. Upon the Stockholder Approval and the
filing with, and acceptance of, the Charter Amendment by the Secretary of State
of the State of Delaware, the number of authorized shares of Common Stock shall
be sufficient to permit the conversion in full of the Preferred Shares.

 

11



--------------------------------------------------------------------------------



 



(f) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company (as of the date hereof and on a pro
forma basis after giving effect to the Transactions) are set forth in
Schedule 3.1(f). Except as set forth on Schedule 3.1(f), no securities of the
Company or any Subsidiary are entitled or subject to preemptive or similar
rights, and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in any of the Transactions.
All outstanding shares of capital stock of the Company and each Subsidiary have
been duly authorized and validly issued, are fully paid and are nonassessable,
and have been issued in compliance with all Laws. Except as a result of the sale
of the Securities and as set forth on Schedule 3.1(f), there are no outstanding
options, warrants, rights to subscribe for, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, or contracts by which the Company or any Subsidiary is
or may become bound to issue or sell any shares of capital stock of the Company
or any Subsidiary, or securities or rights convertible or exchangeable into
shares of capital stock of the Company or any Subsidiary. Except as set forth on
Schedule 3.1(f), the issue and sale of the Securities will not obligate the
Company to issue any securities to any Person (other than the Purchasers) and
will not result in a right of any holder of the Company’s securities to adjust
the exercise, conversion, exchange or reset price under such securities. Except
as set forth on Schedule 3.1(f), the Company has not granted or agreed to grant
to any Person any rights (including “piggy back” registration rights) to have
any securities of the Company registered with the Commission or any other
Governmental Authority.
(g) SEC Reports; Press Releases; Financial Statements.
(i) Since December 31, 2004, the Company has filed all SEC Reports required to
be filed by it under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, on a timely basis. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, and none of the SEC Documents, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
(ii) As of their respective dates, the financial statements of the Company
included in the SEC Documents (A) comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing, (B) have
been prepared in accordance with GAAP and (C) fairly present in all material
respects the financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. Except as set forth on Schedule 3.1(g)(ii), the
financial statements included in the SEC Documents filed since December 31, 2006
do not reflect the reversal of reserves or any non-recurring revenue or expense
in each case, that is material, except as expressly set forth in the notes
thereto. Neither the Company nor any Subsidiary has any liabilities, except
liabilities (i) stated or reflected in the Company’s most recent balance sheet
included within the SEC Documents filed before the date hereof (the “Base
Balance Sheet”), (ii) incurred as a result of or arising out of the
Transactions, (iii) liabilities incurred in the ordinary course of business
since the date of the Base Balance Sheet that are not individually or in the
aggregate material to the Company and its Subsidiaries taken as a whole or
(iv) as set forth in Schedule 3.1(g)(ii).
(iii) The Company does not have pending before the Commission any request for
confidential treatment of information. There are no outstanding or unresolved
comments in comment letters from the Commission with respect to any of the SEC
Reports. To the knowledge of the Company, none of the SEC Reports is the subject
of any ongoing review by the Commission.

 

12



--------------------------------------------------------------------------------



 



(iv) The Company is in compliance with the requirements of the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated by the Commission
thereunder. The chief executive officer and the chief financial officer of the
Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002 (the “Certifications”). Such Certifications contain no qualifications or
exceptions to the matters certified therein and have not been modified or
withdrawn, and neither the Company nor any of it officers has received notice
from any Governmental Authority questioning or challenging the accuracy,
completeness, content, form or manner of filing or submission of such
Certifications. Since the adoption of the Sarbanes-Oxley Act, the Company has
complied in all material respects with the laws, rules and regulations
thereunder. The Company has designed disclosure controls and procedures to
ensure that material information relating to the Company and the Subsidiaries is
made known to the Chief Executive Officer and the Chief Financial Officer of the
Company by others within those entities. The Company has disclosed, based on its
most recent evaluation before the date of this Agreement, to the Company’s
auditors and the audit committee of the Board (i) any significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting that are reasonably likely to adversely affect in any
material respect the Company’s ability to record, process, summarize and report
financial information and (ii) any fraud or allegation of fraud, whether or not
material, that involves management or other Employees who have a significant
role in the Company’s internal controls over financial reporting.
(h) 14f-1 Notice. On March 31, 2009, the Company sent to its stockholders a
notice complying with Rule 14f-1 of the Exchange Act (the “14f-1 Notice”)
notifying its stockholders of the changes in the Board of Directors pursuant to
this Agreement, a true and correct copy of which has been provided to the
Purchasers.
(i) Transactions With Affiliates and Employees. None of the officers or
directors or other Affiliates of the Company or any Subsidiary and, to the
knowledge of the Company, none of the Employees, is a party to any transaction
with the Company or any Subsidiary, including any contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director, Affiliate or such Employee or, to the knowledge of the Company, any
entity in which any officer, director, Affiliate or any such Employee has a
substantial interest or is an officer, director, trustee or partner that in any
such case is or would be required to be disclosed under Item 404 of Regulation
S-K promulgated under the Securities Act (other than as adequately disclosed in
the SEC Documents).
(j) Certain Fees. Except as set forth on Schedule 3.1(j), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the Transactions. The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
(other than such fees or commissions owed by a Purchaser pursuant to written
contracts executed by such Purchaser which fees or commissions shall be the sole
responsibility of such Purchaser) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
Transactions. The Company shall indemnify and hold harmless the Purchasers,
their employees, officers, directors, agents, and partners, and their respective
Affiliates, from and against all Losses and expenses suffered in respect of any
such claimed or existing fees, as such fees and expenses are incurred.
(k) Application of Takeover Protections. The Company and its Board have taken
all necessary action to render inapplicable any control share acquisition,
business combination, poison pill (including a rights agreement) or other
similar anti-takeover provision under the Company’s Certificate of Incorporation
(or similar charter documents) or the Laws of its state of incorporation that is
or could become applicable to the Purchasers as a result of the Purchasers and
the Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including the Company’s issuance of the Securities and
the Purchasers’ ownership of the Gores Securities and issuance of any additional
Securities pursuant to the Transaction Documents.

 

13



--------------------------------------------------------------------------------



 



(l) Investment Company; FIRPTA. The Company is not, and is not an Affiliate of,
an investment company within the meaning of the Investment Company Act of 1940.
The Company is not a U.S. real property holding corporation within the meaning
of Section 897(c) of the Code.
(m) Disclosure. No representation or warranty by the Company contained in this
Agreement, and no information contained in the Schedules attached hereto,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements made herein or therein, in the
light of the circumstances under which they were made, not misleading. Since the
date of the Base Balance Sheet, except as specifically disclosed in the SEC
Documents filed before the date hereof or as described in Schedule 3.1(m), there
has been no Material Adverse Change, and neither the Company nor any of its
Subsidiaries has (i) changed its method of accounting or the identity of its
auditors, (ii) declared or made any dividend or distribution of cash or other
property to its stockholders or repurchased, redeemed or made any contracts to
repurchase or redeem any shares of its capital stock or (iii) issued any equity
securities to any officer, director or Affiliate, except pursuant to a Company
Employee Plan.
(n) Debt Restructuring Agreements. Each of the representations and warranties of
the Company contained in the Debt Restructuring Agreements is true and correct
and is hereby incorporated into this Agreement for all purposes.
3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, as
to itself only and for no other Purchaser, severally but not jointly, represents
and warrants to the Company as follows:
(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the Transactions
and otherwise to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by such Purchaser of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. Each of the Transaction Documents to which such Purchaser is a party
has been duly executed by such Purchaser and, when delivered by such Purchaser
in accordance with terms hereof, will constitute the valid and binding
obligation of such Purchaser, enforceable against it in accordance with its
terms.
(b) Investment Intent. Such Purchaser is acquiring the Securities for investment
purposes and not with a view to distributing or reselling such Securities or any
part thereof in violation of applicable securities Laws, without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of such Securities in compliance with applicable federal or
state securities Laws. Nothing contained herein shall be deemed a representation
or warranty by such Purchaser to hold the Securities for any period of time.
Such Purchaser understands that the Securities have not been registered under
the Securities Act, and therefore the Securities may not be sold, assigned or
transferred in the U.S. other than pursuant to (i) a registration statement
under the Securities Act and applicable state securities Laws, or (ii) an
exemption from such registration requirements.
(c) Purchaser Status. Such Purchaser is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D under the Securities Act.
(d) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

14



--------------------------------------------------------------------------------



 



(e) Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities Laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
representations and warranties set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.
(f) Certain Fees. Except as set forth on Schedule 3.2(f), there is no broker,
investment banker, financial advisor, finder or other Person that has been
retained by or is authorized to act on behalf of the Purchasers that is entitled
to any fee or commission from the Company or any of its Subsidiaries or
Affiliates in connection with the Transactions. Other than as set forth in the
Fee Letters, the Company shall have no obligation with respect to any fees or
with respect to any claims (other than such fees or commissions owed by the
Company pursuant to written contracts executed by the Company which fees or
commissions shall be the sole responsibility of the Company) made by or on
behalf of any Purchaser for fees of a type contemplated in this Section that may
be due in connection with the Transactions. The Purchasers shall indemnify and
hold harmless the Company, and its directors, officers, employees, agents and
representatives, and their respective Affiliates, from and against all Losses
suffered in respect of any such claimed or existing fees, as such fees and
expenses are incurred.
(g) Ability to Protect Its Own Investment and Bear Economic Risks. By reason of
the business and financial experience of each Purchaser, such Purchaser has the
capacity to protect its own interests in connection with the Transactions and is
able to bear the economic risk of an investment in the Securities.
(h) Ability to Consummate Transactions. The Purchasers have available to them
sufficient funds to pay the Purchase Price and to make other necessary payments
by the Purchasers in connection with the Transactions and will have available to
them on the Closing Date sufficient funds to pay such amounts.
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
4.1 Transfer Restrictions.
(a) Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities Laws.
(b) The Purchasers agree to the imprinting on any certificate evidencing
Securities of a restrictive legend in substantially the form set forth in the
Investor Rights Agreement.
4.2 Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers, or
that would be integrated with the offer or sale of the Securities for purposes
of the rules and regulations of the Trading Market, if any.

 

15



--------------------------------------------------------------------------------



 



4.3 Reservation and Listing of Securities. Prior to the Stockholder Approval and
the filing of the Charter Amendment, to the fullest extent authorized by the
Certificate of Incorporation, the Company shall maintain a reserve from its duly
authorized Common Stock, for issuance pursuant to the Transaction Documents, the
maximum amount of Common Stock authorized by the Certificate of Incorporation.
After the Stockholder Approval and the filing of the Charter Amendment, the
Company shall maintain a reserve from its duly authorized Common Stock, for
issuance pursuant to the Transaction Documents, in such amount as may be
required to fulfill its obligations in full under the Transaction Documents.
4.4 Investigation. No investigation made by Gores and its employees, advisors
and other representatives shall affect the representations, warranties and
agreements made by the Company pursuant to this Agreement, and each such
representation, warranty and agreement shall survive any such investigation in
accordance with the terms of this Agreement.
4.5 Standstill. Upon the last day of the Restricted Period, unless the Company
has entered into, and not terminated, a definitive agreement in connection with
a Superior Alternative Proposal, the provisions set forth in Section 4.14 of the
Series A Purchase Agreement shall automatically terminate and be of no further
force and effect.
4.6 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Gores Securities hereunder to pay a portion of the amounts payable by the
Company in connection with the Transactions.
4.7 Warrants. Upon successful completion of the Stockholder Approval and filing
and acceptance of the Charter Amendment with the Secretary of State of the State
of Delaware and concurrently with the automatic conversion of all of the
outstanding shares of Series A-1 Preferred Stock and Series B Preferred Stock
into shares of Common Stock (as provided for in the Certificates), the Warrants
shall be cancelled and Gores Radio Holdings, LLC shall surrender the Warrants to
the Company, provided, that the surrender of such warrants by Gores Radio
Holdings, LLC shall not be a precondition to the cancellation thereof.
4.8 Properties, Business Insurance. The Company shall obtain and maintain and
cause each of its Subsidiaries to maintain as to their respective properties and
business, with financially sound and reputable insurers, insurance against such
casualties, contingencies and other risks and hazards and of such types and in
such amounts as are reasonably prudent.
4.9 Exclusivity.
(a) The Company will not, and will cause its Affiliates and the directors,
officers, employees, agents and representatives of each of them not to, directly
or indirectly, solicit, initiate, respond to, encourage, or provide any
information or negotiate with respect to, any inquiry, proposal or offer from
any other party or enter into any contract, agreement or arrangement relating to
any equity or equity linked transaction (other than pursuant to bona fide
employment benefit plans), or any sale of all or any material part of the
Company’s or any Subsidiary’s business or assets, including through any asset
sale, exclusive license, merger, reorganization or other form of business
combination, or any other transaction that would otherwise be inconsistent in
any material respect with the Transactions. The Company will promptly (and in
any event within two (2) Business Days) notify the Purchasers in writing
describing the initial and all other material contacts (including copies of all
written material, and reasonably detailed summary of all material oral contacts)
between the Company or a Subsidiary of the Company or any of their respective
directors, officers, employees, agents or representatives and any other Person
regarding any such inquiry, proposal or offer received on or after the date
hereof.

 

16



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing clause (a), if, during the Restricted Period,
the Company receives an Alternative Proposal and the majority of the Non-Gores
Directors reasonably conclude in good faith, after consultation with the
Company’s outside legal counsel and a financial advisor of national recognized
reputation, that (i) the failure to consider and negotiate such Alternative
Proposal would be inconsistent with fiduciary duties to its stockholders under
applicable Law, and (ii) such Alternative Proposal, if consummated is likely to
result in a Superior Alternative Proposal, the majority of the Non-Gores
Directors after giving the Purchasers prior written notice of the identity of
the third party making such Alternative Proposal, the material terms and
conditions of such Alternative Proposal, and the Company’s intention to furnish
information to, or participate in discussions or negotiations with, the Person
making such proposal, may, and may authorize and permit the Company’s officers,
directors, employees, financial advisors, representatives, or agents to,
(A) provide the Offeror with nonpublic information, (B) participate in
discussions and negotiations with the Offeror relating to such Alternative
Proposal and (C) enter into or execute any confidentiality agreements relating
thereto; provided, that (1) the Company provides the Purchasers with a copy of
all such information that has not been previously provided to the Purchasers
simultaneously with the delivery to the Offeror and (2) the Company enters into
a confidentiality agreement with the Offeror on terms no less favorable to the
Company than those contained in the Confidentiality Agreement. For purposes of
clarification, only the majority of the Non-Gores Directors (and not the full
Board) shall be involved in the evaluation and negotiation of any Superior
Alternative Proposal. If any Superior Alternative Proposal involves a merger of
the Company, such Superior Alternative Proposal shall be recommended by the
majority of the Non-Gores Directors to the full Board. The full Board will only
reject the recommendation of the majority of the Non-Gores Directors if the full
Board reasonably concludes in good faith, after consultation with the Company’s
outside legal counsel and a financial advisor of national recognized reputation,
that the failure to adopt the recommendation of the majority of the Non-Gores
Directors would be consistent with fiduciary duties to its stockholders under
applicable Law.
(c) Prior to the Board voting upon a Superior Alternative Proposal or the
termination of this Agreement, the Company shall provide to the Purchasers a
written notice (i) that the majority of the Non-Gores Directors are prepared to
recommend the Superior Alternative Proposal and to recommend the termination of
this Agreement, (ii) specifying in reasonable detail the consideration and other
material terms and conditions of such Superior Alternative Proposal and
including a copy of all material written materials provided to or by the Company
in connection with such Superior Alternative Proposal, (iii) stating such
Alternative Proposal meets the requirements of Section 4.9(b) and
(iv) identifying the Offeror. The Company shall cooperate and negotiate in good
faith with the Purchasers during the five (5) Business Day period following such
notice (it being understood that any amendment to the financial terms or any
other material term of such Alternative Proposal shall require a new notice and
a new five (5) Business Day period) to make an offer to invest in or acquire the
Company. If the Purchasers do not make a bona fide written offer (together with
reasonable evidence that such Persons have or can obtain pursuant to legally
binding obligations sufficient funds to consummate such offer) that the majority
of the Non-Gores Directors determine in their reasonable good faith judgment
(after consultation with the Company’s outside legal counsel and a financial
advisor of nationally recognized reputation) to be at least as favorable to the
holders of Common Stock (other than the Purchasers and their respective
Affiliates), from a financial point of view, as such Superior Alternative
Proposal, and the Company has complied with Section 4.9(a) and (b) above, the
Board may accept such Superior Alternative Proposal; provided, that,
concurrently with such acceptance of the Superior Alternative Proposal, the
Company pays the Superior Alternative Proposal Payment, and causes the immediate
termination of the Gores NFL Guarantee and the Gores Credit Guarantee. In
addition, upon payment of the Superior Alternative Proposal Payment, all
outstanding securities of the Company (including any shares of Series B
Preferred Stock, Warrants, shares of Common Stock, shares of Series A Preferred
Stock and shares of Series A-1 Preferred Stock) held by the Purchasers shall be
retired or cancelled.

 

17



--------------------------------------------------------------------------------



 



(d) Without limitation, for the purposes of the foregoing, any communications
that discuss the consideration or any other material term or condition of an
Alternative Proposal shall be deemed to be material.
4.10 Stockholder Vote.
(a) As soon as reasonably practicable, but in no event later than two
(2) Business Days following the clearance of the preliminary Proxy Statement by
the Commission, the Company shall (i) take all action necessary to duly call,
give notice of, convene and hold the Stockholders’ Meeting, and (ii) use its
reasonable best efforts to obtain the Stockholder Approval (including, at the
request of the Purchasers, holding additional Stockholders’ Meetings or filing
additional proxy statements upon any failure to obtain the Stockholder Approval
at a Stockholders’ Meeting or postponing or adjourning the Stockholders’ Meeting
to obtain a quorum or solicit additional proxies; provided that the Company
shall not, except as required by Law, postpone or adjourn the Stockholders’
Meeting for any other reason without the prior consent of the Purchasers).
Unless this Agreement is terminated in accordance with Section 6.1 hereof, the
Company shall remain obligated to convene and hold the Stockholders’ Meeting to
consider the adoption of the Charter Amendment and to take the other actions
required by this paragraph. Notwithstanding anything in this Agreement to the
contrary, the record date with respect to the Stockholders’ Meeting shall be no
earlier than the day after the Closing Date.
(b) The Company shall file with the Commission the Proxy Statement no later than
immediately following the Closing. The Company shall give Purchasers and their
counsel a reasonable opportunity to review and comment upon the Proxy Statement
(which shall not be less than five (5) Business Days) before the filing thereof
with the Commission. The Company shall provide Purchasers and their counsel with
copies of all written comments and other communications (including any material
verbal responses) the Company or its counsel receives from the Commission or its
staff with respect to the Proxy Statement, in such case promptly after receipt
of such comments or other communications. The Company shall give Purchasers and
their counsel a reasonable opportunity to review and comment upon any written or
verbal responses to the Commission (which shall not be less than three
(3) Business Days) before the provision thereof to the Commission. If at any
time prior to the approval and adoption of the Charter Amendment by the
Company’s stockholders there shall occur any event that is required to be set
forth in an amendment or supplement to the Proxy Statement, so that the Proxy
Statement would not include any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Company shall
promptly prepare and mail to its stockholders such amendment or supplement. The
Company shall not mail the Proxy Statement or any amendment or supplement
thereto, without reasonable advance consultation with Purchasers and their
counsel (which shall not be less than three (3) Business Days).
(c) The Company hereby represents, warrants and covenants that: the Proxy
Statement will not, at the date it is filed with the Commission, at the date it
is mailed or distributed to the stockholders of the Company or at the time of
the Stockholders’ Meeting, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading, except for any corrections or supplements
to any preliminary proxy statement that are made in the final Proxy Statement.
The Proxy Statement will comply as to form in all material respects with the
requirements of the Exchange Act, except for any corrections or supplements to
any preliminary proxy statement that are made in the final Proxy Statement.
Notwithstanding the foregoing, the Company makes no representation or warranty
with respect to any information supplied by the Purchasers specifically for
inclusion or incorporation by reference in the Proxy Statement.

 

18



--------------------------------------------------------------------------------



 



4.11 Indemnification.
(a) The Company shall indemnify, to the fullest extent lawful, and hold harmless
each Purchaser and Related Person, and their respective directors, officers,
employees, agents and representatives (collectively, “Indemnified Parties”) from
and against any and all Losses, as incurred, directly or indirectly arising out
of, based upon or relating to (a) any breach by the Company of any of its
representations, warranties or covenants in this Agreement or any other
Transaction Document or (b) any Proceeding by or against any Person, directly or
indirectly, in connection with or as a result of any of any of the Transactions
except to the extent any such Proceeding arose out of, is based upon or relates
to any act or failure to act by the Purchasers that is in breach in any material
respect of this Agreement or in violation of any Law.
(b) If any Proceeding shall be brought or asserted against any Indemnified
Party, such Indemnified Party shall promptly notify the Company in writing, and
the Company shall assume the defense thereof, including the engagement of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Company of its obligations or liabilities pursuant to this Agreement, except
(and only) to the extent that it shall be finally determined by a court of
competent jurisdiction (which determination is not subject to appeal or further
review) that such failure shall have materially adversely prejudiced the
Company.
An Indemnified Party shall have the right to engage separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Company has agreed in writing to pay such fees and expenses;
(ii) the Company shall have failed promptly to assume the defense of such
Proceeding; (iii) the Company shall have failed promptly to engage counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding (in
each case, only with respect to such Indemnified Party); or (iv) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Company or any of its Affiliates, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Company or such Affiliates (in which case, under any of clauses
(i) through (iv), such counsel shall be at the expense of the Company). The
Company shall not be liable for any settlement of any Proceeding effected
without its written consent, which consent shall not be unreasonably withheld.
The Company shall not, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability arising out of such
Proceeding.
(c) The indemnification and expense reimbursement obligations of the Company
under this Section 4.11 shall be in addition to any liability that the Company
may otherwise have and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Indemnified
Parties. If the Company breaches its obligations under any Transaction Document,
then, in addition to any other liabilities the Company may have under any
Transaction Document or applicable Law, the Company shall pay or reimburse the
Indemnified Parties on demand for all costs of collection and enforcement
(including reasonable attorneys’ fees and expenses), provided that the
Indemnified Parties prevail in such matters. Without limiting the generality of
the foregoing, the Company specifically agrees to reimburse the Indemnified
Parties on demand for all costs of enforcing the indemnification obligations in
this paragraph, subject to the Indemnified Parties entering into an undertaking
to reimburse all such amounts, in the event the Indemnified Parties do not
prevail on such matters. For purposes of clarity, the provisions contained in
this Section 4.11 shall not constitute the exclusive remedies of any Indemnified
Party hereunder.

 

19



--------------------------------------------------------------------------------



 



4.12 Approvals; Taking of Actions. Subject to the terms and conditions of this
Agreement, the Company shall use its commercially reasonable best efforts to
(i) take or cause to be taken all actions, and to do or cause to be done all
other things, necessary, proper or advisable to consummate the Transactions as
promptly as practicable, and (ii) obtain in a timely manner all necessary
Consents and effect all necessary registrations and filings, including the
approval of the Trading Market, if any, and any approvals required under the HSR
Act. The Company shall be responsible for all filing fees required to be paid in
connection any filings or approvals required under the HSR Act. The Purchasers
and the Company shall cooperate with each other in connection with the making of
all such filings, including providing copies of all such documents to the
non-filing party and its advisors before filing. The Purchasers and the Company
shall use their respective commercially reasonable efforts to furnish to each
other all information required for any application or other filing to be made
pursuant to the rules and regulations of any applicable Law in connection with
the Transactions. The Company shall give any notices to third parties, and use
their commercially reasonable efforts to obtain any third party Consents related
to or required in connection with or to consummate the Transactions.
Notwithstanding the foregoing or any other covenant contained herein, in
connection with the receipt of any necessary Consents, including under the HSR
Act or under any applicable foreign anti-trust Laws, nothing shall require the
Company to (i) divest or hold separate any material part of its businesses or
operations or (ii) agree not to compete in any geographic area or line of
business or agree to take, or not to take, any other action or comply with any
other term or condition, in such a manner as would reasonably be expected to
result in a Material Adverse Effect.
4.13 Tax Treatment of the Preferred Stock. The Company shall not treat the
Preferred Shares as “preferred stock” within the meaning of Section 305 of the
Code, unless and until there is a “final determination” to the contrary within
the meaning of Section 1313(a) of the Code.
4.14 Public Disclosures; Confidentiality. On or before the Closing Date, except
as provided in Sections 4.9 and 4.10, neither the Company nor any Purchaser will
issue (or cause or authorize any of its Affiliates to issue) any press release
or make any other public disclosures concerning the Transactions or the contents
of the Transaction Documents without prior consultation with the other party.
Notwithstanding the above, nothing in this Section will preclude any party
hereto or its Affiliates from making any disclosures required by applicable Law
or the rules of any applicable securities exchange or necessary and proper in
conjunction with any document required to be filed with any Governmental
Authority. To the extent the Confidentiality Agreement expires prior to the last
day of the Restricted Period, Purchasers and their Affiliates subject to the
Confidentiality Agreement shall maintain the confidentiality of the Evaluation
Material in accordance with the terms of the Confidentiality Agreement through
the last day of the Restricted Period.
ARTICLE V.
CONDITIONS
5.1 Conditions Precedent to the Obligations of the Purchasers. The obligation of
each Purchaser to acquire the Gores Securities is subject to the satisfaction
or, to the extent permitted by Law, waiver by such Purchaser, at or before the
Closing, of each of the following conditions:
(a) Representations and Warranties. All representations and warranties of the
Company contained in this Agreement shall have been true and correct as of the
date hereof and, except for representations and warranties that speak as of a
specific date other than the Closing Date, which need only be true and correct
as of such specific date, shall have been true and correct in all material
respects as of the Closing Date.

 

20



--------------------------------------------------------------------------------



 



(b) Performance. The Company shall have (i) performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents, and (ii) delivered or caused to be delivered those
items required to be delivered pursuant to Section 2.2.
(c) Required Approvals. The Company shall have obtained in a timely fashion any
and all Consents, Permits and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities, and all of which shall be and remain
so long as necessary in full force and effect; provided, that the full
conversion of the Preferred Shares is subject to the Stockholder Approval.
(d) No Injunction. No Law or Order shall have been enacted, entered, promulgated
or endorsed by any Governmental Authority of competent jurisdiction that
prohibits the consummation of any of the Transactions.
(e) HSR Act. Any waiting period (and any extension thereof) applicable to the
consummation of the Transactions under the HSR Act shall have expired or been
terminated.
(f) Certificates of Designations. Each of the Certificates shall have been duly
adopted and executed and filed with the Secretary of State of the State of
Delaware. The Company shall not have adopted or filed any other document
designating terms, relative rights or preferences of the Preferred Shares, other
than the Securities Purchase Agreement. The Certificates shall not have been
amended or modified, and a copy of the each of the Certificates certified by the
Secretary of State of the State of Delaware shall have been delivered to Gores.
(g) Directors. The Persons listed on Schedule 5.1(g)(i) shall have resigned or
retired from the Board. Substantially concurrently with the Closing, the Persons
listed on Schedule 5.1(g)(ii) shall be elected to the Board and the Board shall
consist only of such Persons. The Company’s stockholders of record shall have
received the 14f-1 Notice at least 10 days prior to the date of such change in
the Board.
(h) Adverse Changes. Since the date of execution of this Agreement, no Material
Adverse Change shall have occurred.
(i) Amendment. The Registration Rights Agreement shall have been amended by the
Registration Rights Amendment.
(j) Debt Restructuring. The transactions contemplated by the Debt Restructuring
Agreements, shall have been (or will be concurrently be) consummated. Assuming
the effectiveness of the Transactions, no Default or Event of Default (as such
terms are defined therein) shall have occurred and be continuing under the Debt
Restructuring Agreements and no other condition exists that, with notice or
lapse of time or both, would constitute a Default or Event of Default thereunder
prior to or after consummation of the Transactions.
(k) Fairness Opinion. Prior to the time of the execution of this Agreement, the
Purchasers shall have received, solely for informational purposes, a copy of a
fairness opinion of Moelis & Company delivered to the Board with respect to the
Transactions (the “Fairness Opinion”). No qualification, withdrawal, revocation,
amendment or other modification shall have been made to the Fairness Opinion
since its distribution to the Purchasers.
(l) Termination of Automatic Equity Grants. The Company shall have taken all
Board action necessary to eliminate automatic or mandatory grants of equity
(including capital stock, options or restricted stock units) of the Company to
members of the Board.

 

21



--------------------------------------------------------------------------------



 



(m) Bylaws. Substantially concurrently with the Closing, the Company shall have
amended its bylaws substantially in the form of the Amended and Restated Bylaws.
(n) NFL Radio Rights Agreement. National Football League shall have agreed in a
letter (the “NFL Letter”) that it will not (and shall have waived its right to)
terminate the Radio Rights Agreement pursuant to Section 3.e thereof and a true
and correct copy of the NFL Letter shall have been previously delivered to
Purchasers. The NFL Letter and the Radio Rights Agreement shall be in full force
and effect.
5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Gores Securities is subject to the satisfaction or, to
the extent permitted by Law, waiver by the Company, at or before the Closing, of
each of the following conditions:
(a) Representations and Warranties. The representations and warranties of the
Purchasers contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date.
(b) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or before the Closing, including delivering or causing the
delivery of those items required to be delivered pursuant to Section 2.2.
(c) No Injunction. No Law or Order shall have been enacted, entered, promulgated
or endorsed by any Governmental Authority of competent jurisdiction that
prohibits the consummation of any of the Transactions.
(d) HSR Act. Any waiting period (and any extension thereof) applicable to the
consummation of the Transactions under the HSR Act shall have expired or been
terminated.
(e) Guarantees. To the extent required by the underlying agreement, Gores shall
have delivered to the applicable counterparty thereto an executed copy of the
Gores Credit Guarantee.
(f) Fairness Opinion. The Board shall have received the Fairness Opinion.
ARTICLE VI.
MISCELLANEOUS
6.1 Termination.
(a) This Agreement may be terminated and any Transactions not then consummated
may be abandoned at any time before the Closing Date:
(i) By the mutual consent of the Company and Gores, on behalf of itself and all
Purchasers.
(ii) By the Company or Gores, on behalf of itself and all Purchasers, if the
Closing has not been consummated on the date of this Agreement (the “Termination
Date”); provided, that the right to terminate this Agreement pursuant to this
Section 6.1(a)(ii) shall not be available to any party whose breach of the
covenants set forth in this Agreement has been the principal cause of, or
resulted in, the failure of the Closing to be consummated by the Termination
Date.

 

22



--------------------------------------------------------------------------------



 



(iii) By Gores, on behalf of itself and all Purchasers, if the Debt
Restructuring Agreements are terminated prior to the Closing.
(iv) By Gores, on behalf of itself and all Purchasers, if the Company is in
material breach of its obligations under this Agreement which breach shall have
not been cured within fifteen (15) Business Days after written notice thereof
from Gores or which breach cannot be cured within fifteen (15) Business Days.
(v) By the Company if the Purchasers are in material breach of their obligations
under this Agreement which breach shall have not been cured within fifteen
(15) Business Days after written notice thereof from the Company or which breach
cannot be cured within fifteen (15) Business Days.
(vi) By the Company if the Company has complied with Section 4.9(c) and
concurrently with such termination the Company (A) enters into a definitive
agreement in connection with a Superior Alternative Proposal that the majority
of the Non-Gores Directors determine in their reasonable good faith judgment
(after consultation with Company Counsel and a financial advisor of nationally
recognized reputation) is more favorable to the holders of Common Stock (other
than Purchasers and their respective Affiliates), from a financial point of
view, as any offer made by Purchasers pursuant to Section 4.9(c), (B) pays the
Superior Alternative Proposal Payment and (B) pays all fees due pursuant to
Section 6.3.
(b) No termination of this Agreement shall affect the right of any party to sue
for any breach by the other party (or parties).
(c) Section 4.4, Section 4.11 and Article VI, in each case, together with all
applicable definitions, shall survive any termination of this Agreement.
6.2 Survival. Except for the representations and warranties set forth in
Sections 3.1(a), (b), (e), (f) (regarding capitalization only), (j) and (k) and
Section 3.2(f), each of which shall survive indefinitely, the representations
and warranties of a party contained in this Agreement (and the portion of any
certificate certifying such representations and warranties) shall survive the
closing of the transactions contemplated in this Agreement until the 24-month
anniversary of the Closing, unless a bona fide notice of a claim shall have been
made in writing before such date, in which case the representation and warranty
to which such notice applies shall survive in respect of that claim until the
final determination or settlement of the claim, and, notwithstanding such
closing nor any investigation made by or on behalf of the party entitled to rely
on such representation and warranty, shall continue in full force and effect for
the benefit of such party during such period.
6.3 Fees and Expenses.
(a) The Company shall pay the actual and reasonable legal, accounting,
consulting, travel and all other out-of-pocket expenses incurred by or on behalf
of the Purchasers in connection with due diligence and the preparation and
negotiation of the Transaction Documents and otherwise in connection with the
Transactions as set forth in the Fee Letters.
(b) Except as expressly set forth in this paragraph or the Transaction Documents
to the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees,
stamp Taxes and other Taxes and duties levied in connection with the issuance of
the Securities. Expenses incurred in connection with the filing, printing and
mailing of the Proxy Statement shall be the expenses of the Company.

 

23



--------------------------------------------------------------------------------



 



6.4 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, both oral or written.
6.5 Further Assurances. At or after the Closing, and without further
consideration, each of the parties will execute and deliver to the other parties
such further documents and take such further action as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
6.6 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or by other means of
electronic communication at the facsimile number or e-mail address specified in
this Section before 5:30 p.m. (New York City time) on a Trading Day, (ii) the
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile or by other means of electronic communication at the
facsimile number or e-mail address specified in this Agreement later than 5:30
p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York City
time) on such date, (iii) the Trading Day following the date of sending, if sent
by nationally recognized overnight courier service, specifying next business day
delivery or (iv) upon actual receipt by the party to whom such notice is
required to be given if mailed by registered or certified mail, return receipt
requested, postage prepaid or otherwise delivered by hand. The address for such
notices and communications shall be as follows:

     
If to the Company:
  Westwood One, Inc.
 
  40 West 57th Street
 
  5th Floor
 
  New York, New York 10019
 
  Attn: General Counsel
 
  Phone: (212) 641-2000
 
  Fax: (212) 641-2198
 
  Email: dhillman@westwoodone.com
 
   
With a copy to (which shall not constitute notice):
  With a copy to:
 
  Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
 
  Suite 3400
 
  Los Angeles, California 90071
 
  Attn: Brian J. McCarthy
 
  Phone: (213) 687-5000
 
  Fax: (213) 687-5600
 
  Email: brian.mccarthy@skadden.com
 
   
If to the Purchasers:
  To the addresses set forth under such Purchaser’s name on the signature pages
attached hereto.

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Trading Days’ prior notice to the other party
in accordance with this Section 6.6.

 

24



--------------------------------------------------------------------------------



 



6.7 Amendments; Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company, and the
Purchasers who, if before the Closing, have agreed to purchase not less than
majority of the Gores Series B Preferred Shares pursuant to Section 2.1 of this
Agreement, and if after the Closing Date, hold not less than majority of the
Gores Securities actually issued hereunder on a fully diluted as-converted basis
(the “Majority Purchasers”). Any waiver executed by the Majority Purchasers
shall be binding on the Company and all holders of Gores Securities. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
6.8 Construction. The headings herein are for convenience of reference only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
Any contract, statute or rule defined or referred to herein means such contract,
statute or rule as from time to time amended, modified or supplemented,
including (in the case of contracts) by waiver or consent and (in the case of
statutes or rules) by succession of comparable successor statutes or rules and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.
6.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchasers. Any Purchaser may
assign its rights under this Agreement after the Closing to any Person to whom
such Purchaser assigns or transfers any Gores Securities, provided such
transferee agrees in writing to be bound, with respect to the transferred Gores
Securities, by the provisions hereof and of the applicable Transaction Documents
that apply to the “Purchasers” and thereafter shall be deemed a Purchaser for
all purposes hereunder and under the other Transaction Documents.
Notwithstanding anything to the contrary herein, Securities may be pledged to a
bank or financial lending institution in connection with a bona fide loan or
financing arrangement, provided, that prior to any foreclosure thereunder such
pledgee shall enter into an agreement, in form and substance reasonably
satisfactory to the Company, making the restrictions set forth in the
Transaction Documents applicable to such pledgee.
6.10 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third party
beneficiary of Section 4.11 and (in each case) may enforce the provisions of
Section 4.11 directly against the parties with obligations thereunder.

 

25



--------------------------------------------------------------------------------



 



6.11 Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal Laws
of the State of New York. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the Transactions
(whether brought against a party hereto or its respective Affiliates, directors,
officers, stockholders, employees or agents) shall be commenced exclusively in
the state and U.S. federal courts sitting in The City of New York, Borough of
Manhattan. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and U.S. federal courts sitting in The City of New
York, Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any Transaction or discussed herein (including with
respect to the enforcement of any of this Agreement), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by Law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or any of the Transaction Documents or the
Transactions. If either party shall commence a proceeding to enforce any
provisions of this Agreement or any Transaction Document, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys fees and other reasonable costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.
6.12 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. If any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page were an original
thereof.
6.13 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision that is a reasonable substitute therefor and
effects the original intent of the parties as closely as possible, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
6.14 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

26



--------------------------------------------------------------------------------



 



6.15 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, upon receipt of evidence to
the Company’s reasonable satisfaction of such mutilation, loss, theft or
destruction, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument. Applicants for such substitute
certificates shall also comply with such other reasonable regulations and pay
such other reasonable charges incidental thereto as the Company may reasonably
prescribe.
6.16 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by Law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any Proceeding
for specific performance of any such obligation the defense that a remedy at Law
would be adequate.
6.17 Adjustments in Share Numbers and Prices. After the date hereof and before
the Closing, in the event of any stock split, subdivision, dividend or
distribution payable in Common Stock (or other securities or rights convertible
into, or entitling the holder thereof to receive, directly or indirectly, Common
Stock), combination or other similar recapitalization or event (and including
all Common Stock issuable upon conversion of Gores Series B Preferred Shares)
occurring after the date hereof, each reference in this Agreement to a number of
shares or a price per share shall be amended to appropriately account for such
event.
6.18 Series A Consent. The Purchasers, in their capacity as the holders of all
of the Company’s issued and outstanding Series A Preferred Stock, consent to the
Transactions concurrently with the Closing.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW.]

 

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

            WESTWOOD ONE, INC.
      By:   /s/ David Hillman         Name:   David Hillman        Title:  
Chief Administrative Officer, Secretary and
General Counsel   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASER(S) FOLLOW.]

 

 



--------------------------------------------------------------------------------



 



                          GORES RADIO HOLDINGS, LLC
 
               
 
      By:   The Gores Group, LLC, its Managing Member    
 
               
 
      By:   /s/ Steven G. Eisner    
 
               
 
          Name: Steven G. Eisner    
 
          Title: Vice President    
 
                        Applicable Percentage: 100%
 
                        Address for Notice:
 
                        GORES RADIO HOLDINGS, LLC
10877 Wilshire Boulevard
18th Floor
Los Angeles, California 90024
Attn: General Counsel
Phone: (310) 209-3010
Fax: (310) 209-3310
Email: ehattler@gores.com
 
                With a copy to (which shall not constitute notice):       With a
copy to (which shall not constitute notice):
 
                GORES RADIO HOLDINGS, LLC
10877 Wilshire Boulevard
18th Floor
Los Angeles, California 90024
Attn: Ian Weingarten
Phone: (310) 209-3010
Fax: (310) 209-3310
Email: iweingarten@gores.com       PROSKAUER ROSE LLP
2049 Century Park East
32nd Floor
Los Angeles, California 90067
Attn: Michael A. Woronoff, Esq.
Phone: (310) 557-2900
Fax: (310) 557-2193
Email: mworonoff@proskauer.com  

 

 



--------------------------------------------------------------------------------



 



Schedule 2.1(a)

                          Purchaser   Security     Allocation     Shares  
 
                       
Gores Radio Holdings, LLC
  Series A-1 Preferred Stock     100 %     75,000  
 
                       
Gores Radio Holdings, LLC
  Series B Preferred Stock     100 %     25,000  

 

 